Appeal from a judgment of the Steuben County Court (Marianne Furfure, J.), rendered October 12, 2004. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Lewis (35 AD3d 1256 [2006]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.